Citation Nr: 1307747	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  09-30 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for right hemidiaphragm paralysis secondary to right rotator cuff repair surgery. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and T.H. 


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran submitted a notice of disagreement (NOD) in July 2006; a statement of the case (SOC) was issued in July 2009; and a substantive appeal (VA Form 9) was received in August 2009.  

In October 2012, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of each hearing is of record. 

Here, the Board briefly notes that the RO denied the Veteran's original claim for benefits under 38 U.S.C.A. § 1151 in a May 2006 rating decision.  In July 2006, the Veteran submitted a statement requesting that the RO "reconsider" that determination, and further indicating that he disagreed with the RO's assessment of the facts and the subsequent denial.  In July 2007, the Veteran again submitted a copy of the July 2006 letter, and the RO treated this as a request to reopen the previously denied 38 U.S.C.A. § 1151 claim.  In a May 2008 rating decision, the RO determined that new and material evidence had not been submitted as to this issue, and the claim was again denied. 

In this case, the Board construes the Veteran's July 2006 statement as a notice of disagreement to the initial denial, which was received within one year of the initial determination. 38 C.F.R. § 3.156(a) &(b) (2012).  As such, the May 2006 rating decision was not final, and it is not necessary to address whether new and material evidence was received to reopen the previous claim. See id. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate the issue on appeal.  

The Veteran seeks entitlement to compensation under 38 U.S.C.A. § 1151 for right lung paralysis due to VA Medical Center treatment.  Specifically, the Veteran contends that he immediately developed breathing problems (e.g., shortness of breath, wheezing, etc.) and, ultimately, right hemidiaphragm paralysis after his July 2004 right shoulder rotator cuff repair surgery.  During his hearing before the undersigned, and in other statements of record, the Veteran reported that he was administered a "double dose" of anesthesia for his right shoulder surgery, which he believes resulted in the right lung paralysis and his continued respiratory problems. See Hearing Transcript, pp. 9-13; see also July 2006 NOD.  He further testified that a VA physician told him that the diaphragm paralysis was due to an "overdose" of anesthesia; however, no such medical statements are currently of record. See Hearing Transcript, generally. 

The medical record confirms that the Veteran underwent right shoulder rotator cuff repair at the VA Medical Center in Decatur, Georgia in July 2004.  The operative report reflects that the Veteran was placed under general anesthesia without incident and was taken to the recovery room in stable condition after surgery was completed. 

Following the July 2004 surgery, the Veteran was apparently treated at both VA (Decatur and Atlanta VAMCs) and private (Northeast Georgia Hospital/ER) facilities for complaints of dizziness, shortness of breath, and lightheadedness beginning in September 2004.  The majority of these treatment reports reflect that the Veteran's respiratory symptoms commenced after his right shoulder surgery in July 2004.  

A September 2004 VA treatment record reflects that the Veteran was treated at the "local ER" for shortness of breath and a collapsed lung; however, those private ER records are not currently contained in the claims file.  

An October 2004 VA CT scan of the chest revealed marked elevation of the right hemidiaphragm.  In December 2004, the Veteran was diagnosed with a paralyzed right hemidiaphragm; the etiology was noted as "unknown." See VA Treatment Record, December 2004, CT Chest.  VA and private treatment records dated throughout 2005 show continued complaints of, and treatment for respiratory problems and right hemidiaphragm paralysis. 

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA medical treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable. VAOPGCPREC 40-97.

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately. 38 C.F.R. § 3.361(b) (2012). 

For claims received on or after October 1, 1997, as in the instant case, the claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the additional disability, or that the proximate cause of the additional disability or death was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent. 38 C.F.R. § 3.361(c), (d) (2012).

In this case, the evidence of record is currently insufficient for the Board to render a decision as to this matter.  Indeed, no medical opinion has been obtained for the § 1151 claim to determine whether the proximate cause of any respiratory-related additional disability was an event which was not reasonably foreseeable; or whether the VA treatment in question (namely, the July 2004 right rotator cuff surgery, to include the use of general anesthesia) resulted in any additional respiratory-related disability and whether the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment. See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

Inasmuch as there is no medical opinion of record that addresses the medical issues raised with respect to this 38 U.S.C.A. § 1151 claim, an examination is necessary prior to final appellate review. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Thus, a VA examination and opinion is needed by an appropriate specialist to assist the Board in making this determination. See Colvin v. Derwinski, Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate all records not already obtained of the Veteran's VA hospitalizations and VA treatment for right shoulder rotator cuff surgery and subsequent right lung paralysis, which commenced in approximately July 2004, to the present. 

2. Request the Veteran to execute and return the necessary release to obtain all clinical records from the Northeast Georgia Hospital/Emergency Room from his September 2004 treatment for respiratory distress/collapsed lung.  If he does so, those records should be obtained and associated with the claim files. 

3. Then, afford the Veteran an appropriate VA examination(s) to determine the nature, extent, and etiology of any respiratory-related disability, to specifically include the diagnosed right hemidiaphragm paralysis, that he may have as a result of the July 2004 right rotator cuff surgery and the contemporaneous use of general anesthetic.  The claims file must be made available to, and reviewed by, the examiner(s) in conjunction with the examination(s).  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file. 

The examiner is requested to address the following:

i) Is it as likely as not that the Veteran sustained an additional disability to his right lung and/or right diaphragm as a result of VA medical care, treatment, and/or examination, to specifically include the July 2004 right shoulder rotator cuff repair surgery and general anesthesia administered contemporaneous therewith?  

If so, what is the additional disability?  In determining whether the Veteran has an additional disability, it is necessary to compare the Veteran's condition immediately prior to the treatment in question to his condition immediately following that treatment. 

ii) If there is an additional disability, offer an opinion as to whether or not it is more likely than not (i.e., greater than 50 percent probability), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in performing the treatment in question.

iii) If there is an additional disability, also offer an opinion as to whether it is more likely than not (i.e., greater than 50 percent probability), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such additional disability was due to an event not reasonably foreseeable.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

4. Ensure that the examination report(s) complies with this Remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

5. Then, readjudicate the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for right hemidiaphragm paralysis as secondary to surgery for right rotator cuff repair.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


